Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Peter Hewitt, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (a) the annual report on Form 10-K of Northumberland Resources Inc. for the year ended December 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Northumberland Resources Inc. Date: April 15, 2011 /s/ Peter Hewitt Peter HewittChief Financial Officer, Secretary and Director (Principal Financial Officer and Principal Accounting Officer)
